DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2020/0172400. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/11/2021 has been received and will be entered.
Claim(s) 1-18 is/are pending.
Claim(s) 1, 6, 7, 8, 14, 15, and 16 is/are currently amended.
Claim(s) 18 is/are new.
	The action is FINAL.

Information Disclosure Statement
	Certain issues with the various IDS were identified in the Non-Final Office Action dated 8/18/2021. The Remarks would appear to address each in turn:

	As to the Taiwan Office Actions on the IDS dated 4/28/2020, the Remarks acknowledge no copies were submitted. (Remarks of 11/11/2021 at 8). As understood, these documents are submitted and listed on the IDS filed 11/11/2021. A signed and initialed copy of the 11/11/2021 IDS accompanies this action. 
	As to the Japan H05347142 document listed on the 2/20/2020 IDS, the Remarks acknowledge an incorrect translation was originally filed, and submit a new translation with the 11/11/2021 IDS. A signed and initialed copy of the 11/11/2021 IDS accompanies this action.
	As to the JP 2007128892 document, the Remarks state “Applicant submits herewith that JP4365398 is presented as a translation of JP 2007/128892. The JP 2007/128892 is also published as JP4365398.” (Remarks of 11/11/2021 at 8). The document was crossed off because – as understood – it was not found and/or not filed. See Non-Final Office Action dated 8/18/2021 at 5 (“As understood, the 10/29/2019 IDS lists a foreign patent document from Japan “2007128892.” This document was not found.”). As understood, Applicants intended to rely on the JP 4365398 as a copy of JP 2007/128892. The rules however require submission of an actual copy of the reference. See 37 CFR 1.98(a)(2)(i) (“Any information disclosure statement filed under § 1.97  shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section. . . . (2) A legible copy of: (i) Each foreign patent.”). To resolve the issue, a copy of JP 2007-128892 is made of record on the Notice of References Cited accompanying this office action. An updated IDS dated 10/29/2019 accompanies this action. 


    PNG
    media_image1.png
    547
    722
    media_image1.png
    Greyscale


The document number is 10-2012-0090383. This is a screen shot of the IDS filed 11/11/2021:

    PNG
    media_image2.png
    325
    816
    media_image2.png
    Greyscale

As understood, the correct document was not listed on the 11/11/2021 IDS, i.e. Applicants list the last four digits as “9383” when, as understood, they are “0383.” The reference is crossed off, because “9383” – if it exists (and it may not) – was not filed. Again, see 37 CFR 1.98(a)(2)(i), discussed above, and the requirement to file a copy of foreign references. As stated in the previous action, KR 10-2012-0090383 was applied in a rejection and listed on the Notice of References cited. A copy and a translation exist in the file wrapper. It has been considered. It will print on any patent issuing from this application. The issue is understood as resolved. 
The information disclosure statement (IDS) submitted on 11/11/2021 was filed after the mailing date of the Non-Final Office Action on 8/18/2021.  Subject to the discussion above, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Updated signed and initialed copies of the 6/19/2020, 11/11/2021, and 10/29/2019 IDS accompany this office action.




Response to Arguments
Claim Rejections – 35 U.S.C. §112
I. With respect to the rejection of Claim(s) 8 and 14-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, each claim is addressed below:
As to Claim 8, the Remarks rely on amendments, stating: 
Claim 8 is amended to recite that “T represents the interval between the yarns contiguously wound in the sheet preform, which is selected from the range of 0.0001 um to 0.005 um.” Support for this amendment is based on paragraph [0096] and [0128]. For reference, paragraph [0096] recites that “[r]eferring to them along with FIG. 1, when the yarn (2) is wound, the yarn (2) may be wound in two or more turns (22) along the outer periphery of the winding means (1), and the intervals between the yarns (2) required to wind the respective turns (22) from the winding start to the end may be substantially uniform. In the sheet preform (10) in the form of a pipe, the intervals between the yarn (2) and the yarn (2) continuously and contiguously wound may be substantially uniform.” Accordingly, claim 8 is clear. 

(Remarks of 11/11/2021 at 10). The Specification as filed does not use paragraph numbers. The Specification as filed uses line numbers. It is assumed that the pre-grant publication, US 2020/0172400, is being referenced. 
Paragraphs [0096] from the pre-grant publication is reproduced below:
[0096] In some cases, the volatilization of the solvent may be induced using an IR lamp, a wind-driven dryer, or the like in order to accelerate the volatilization of the solvent before the yarn is wound.

i.e. “yarn (2),” “winding means (1),” etc.) are not those employed in this application. For example, the Specification uses a three-digit reference number convention – e.g. the elements in Fig.1 are numbered 100, 110, 120, etc. These arguments were not persuasive because it was unclear whether they were based on the Specification.
	While the Remarks do not appear to discuss paragraph [0128], the passage beginning at paragraph [0128] in the pre-grant publication is reproduced below:
[0128] In the above, 
[0129] D represents the diameter of the yarn in the sheet preform (200), which is selected from the range of 10 µm to 700 µm, 
[0130] T represents the interval between the yarns contiguously wound in the sheet preform (200), which is selected from the range of 0.0001 µm to 0.005 µm, and 
[0131] C represents the number of carbon nanotubes per unit area (µm2) of the yarn in the sheet preform (200), which ranges from 104 to 10. 
[0132] The diameter (D) of the yarn may be proportional to the π-π interaction. The interval (T) between the yarns may be inversely proportional to the π-π interaction. The number of carbon nanotubes (C) may be proportional to the π-π interaction. 
[0133] Thus, it may be designed that the interval (T) between the yarns is narrowed and the other factors are increased. But if the value according to Relationship (1) exceeds the range, there is a possibility that the sheet preform is distorted and the arrangement structure of the yarn intended in the present invention is not obtained. On the other hand, if the value according to Relationship (1) is less than the range, the binding strength is insufficient and both the sheet preform and the carbon nanotube sheet can hardly maintain their shapes.

This passage repeats the language in the claims, but does not provide context to resolve the indefiniteness. Similarly, the amendments and arguments do not address the underlying indefiniteness issue. The rejection stated: “Claim 8 recites an interval between yarns that are 
	Claim 14 has been amended to delete the definite articles (“the”) and replace them with indefinite articles (“a”). This addresses the antecedent basis issues. The Remarks argue “the phrase ‘transverse direction’ means a first direction in which a plurality of unit yarns (110) extend as marked in Fig. 4 of the present application.” (Remarks of 11/11/2021 at 10). As understood, the Specification refers to “transverse direction” a total of three times: at (S. 2: [0032]), (S. 7: [0152]), and in Claim 14. None of these passages equate “transverse direction” with “a first direction in which a plurality of unit yarns (110) extend as marked in Fig. 4 of the present application.” (Remarks of 11/11/2021 at 10). The plain meaning of “transverse” is “acting, lying, or being across : set crosswise.” Definition of “transverse,” accessed online at https://www.merriam-webster.com/dictionary/transverse on 7 February 2022. Figure 4 does not show carbon nanotubes in a transverse direction, i.e. “acting, lying, or being across” something. Figure 4 shows this:

    PNG
    media_image3.png
    281
    299
    media_image3.png
    Greyscale

(S. “Fig. 4”). The Remarks argue what appears to be Figure 5, but style it as “Fig. 4.” Compare (S. “Fig. 5”) with (Remarks of 11/11/2021 at 11). In view of this and the lack of consonance with paragraph [0096] discussed above, it is submitted that the disclosure from co-pending 16/666,844 (US 2020/0243295) is being referenced in the Remarks.  Reference to this disclosure is inapposite, to the extent it is offered as evidence of the contents of this application. To the extent it is offered for claim construction, it is extrinsic evidence which is “less significant than the intrinsic record in determining the legally operative meaning of claim language.” Phillips v. AWH Corp., 415 F. 3d 1303, 1317 (internal quotations and citations omitted). These remarks and passages have been considered but are not persuasive. As understood, neither Figure 4 nor Figure 5 of this application show unit yarns or carbon nanotubes “acting, lying, or being across” (i.e. being transverse) something. The rejection of Claim 14 is MAINTAINED, as updated below.
	Claim 15 adds “unit” preceding “yarn.” This addresses the antecedent basis issue. As to the “contiguously located” language, the Remarks state:
Further, stated in paragraph [0107] of the published application, “the carbon nanotube sheet (100) may have an arrangement structure in which the arrangement of the plurality of unit yarns (110) located side by side is repeated in the second direction in a state in which 
clear.

(Remarks of 11/11/2021 at 12). As understood, paragraph [0107] of the printed publication for this application does not state this. As noted above, this appears to be quoting co-pending 16/666,844 (US 2020/0243295). This is not persuasive for the reasons noted above. The discussion of Claim 8, which contains parallel language, is relied upon. The rejection of Claim 15 is MAINTAINED, as updated below.
	
Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1, 2, 3, and 6 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. in view of: (i) US 2013/0309473 to Sundaram, et al. and (ii) KR 10-2012-0090383 to Jeong, et al. (Foundation of Soongsil University-Industry Cooperation) (D01F 9/12, 08-2012) (cited by Applicants, hereinafter “Jeong”), as understood, the Remarks rely on the creation of a new embodiment. The Remarks state:
No evidence is shown in Kinloch, Sundaram, Gbordzoe, and/or Jeong of all of the features of claim 1 or 14. In fact, the Office Action admits that “the Office does not have the ability to measure the “π- π” interactions.” (Office Action, Page 8). Without presenting evidence of this feature or some alternative explanation, the Office Action has not presented evidence of each and every feature of the claims. Further, the Office Action has not presented evidence or guidance as to how or why the skilled artisan would modify the cited references to prepare carbon nanotube sheets that have yarns in contact and the sides thereof aligned side by side and the sides that are contiguous to each other are bound by the π- π interactions. Accordingly, the Office Action has not shown each and every feature of claim 1.
No evidence is shown in Kinloch of π-π interactions between the sides of single-walled carbon nanotube and its neighboring 

(Remarks of 11/11/2021 at 13). This misstates the nature of the rejection of Claim 2, which addressed the “π-π interaction” language. First, note that Claim 2 did not actually require the π- π interactions. The language was optional, i.e. the claim recited “may comprise.” The rejection of the “π- π interaction” language was added to address the full scope of the claim for an issue that was understood to be inherent. 
The rejection of Claim 2 quoted language from MPEP 2112, dealing with inherency. MPEP 2112 V is reproduced below:
V.    ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

In Fitzgerald, the claims were directed to a self-locking screw-threaded fastener comprising a metallic threaded fastener having patches of crystallizable thermoplastic bonded thereto. The claim further specified that the thermoplastic had a reduced degree of crystallization shrinkage. The specification disclosed that the prima facie case.

In Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed.Cir.1997), the court held that applicant’s declaration failed to overcome a prima facie case of anticipation because the declaration did not specify the dimensions of either the dispensing top that was tested or the popcorn that was used. Applicant’s declaration merely asserted that a conical dispensing top built according to a figure in the prior art patent was too small to jam and dispense popcorn and thus could not inherently perform the functions recited in applicant’s claims. The court pointed out the disclosure of the prior art patent was not limited to use as an oil can dispenser, but rather was broader than the precise configuration shown in the patent’s figure. The court also noted that the Board of Patent Appeals and Interferences found as a factual matter that a scaled-up version of the top disclosed in the patent would be capable of performing the functions recited in applicant’s claim.

See MPEP § 2113 for more information on the analogous burden of proof applied to product-by-process claims.

MPEP 2112 V (emphasis added). The rejection of Claim 2 stated:


(Non-Final Office Action dated 8/18/2021 at 8). A rationale tending to show inherency was articulated: namely the same process being taught in the prior art. As discussed in the rejection of Claim 1, Kinloch forms nanotubes and aggregates them. (Kinloch 2: [0018]). The Remarks do not address this or traverse this. The finding is assumed correct.
As understood, the “π-π interactions” language is not explicitly defined by the Specification. As understood the “π-π interactions” language is mentioned in the following passages:
[0010] In general, when carbon nanotubes are aggregated in a state in which the front ends of carbon nanotubes are oriented in a certain direction and the sides thereof are aligned side by side, the π-π interactions among the carbon nanotubes can be maximized. This may be advantageous in that a carbon nanotube yarn and a carbon nanotube sheet prepared therefrom have excellent strength. 

[0011] In contrast, in a carbon nanotube sheet in a non-aligned form, the π-π interactions among the carbon nanotubes may be deteriorated. Thus, the strength of the carbon nanotube sheet may not reach a desired level. Therefore, it is difficult that the carbon nanotube sheet prepared by the above method maintains its shape by itself, and it can maintain its shape only when it is supported by a separate support layer such as a substrate or an adhesive layer. 

[0018] This preparation process is based on a well-aligned arrangement structure of a yarn, whereby it can produce a carbon nanotube sheet having an excellent strength inherently attributable to the excellent π-π interactions between the yarns. In particular, a carbon nanotube sheet thus prepared can maintain its shape without a support layer such as a substrate and has the advantage of having a smooth surface.

[0025] As used herein, the term "aggregation" is used interchangeably with "gathering, collection, binding" and refers to a form in which a plurality of carbon nanotubes are attached to one another by the π-π interaction.

aggregating the growing carbon nanotubes by the π-π interaction to form a yarn.

[0068] an aggregation part (130) extending downward from the heating part (120), in which the plurality of carbon nanotubes are aggregated to form a yarn by the π-π interaction; and

[0088] The carbon nanotubes thus grown may move under the influence of the carrier gas and/or gravity and may be positioned contiguous to other carbon nanotubes. The carbon nanotubes contiguous to each other may be aggregated and arranged side by side by the π-π interaction to form a yarn.

[0092] As described above, the aggregation is mainly carried out by the π-π interactions among the carbon nanotubes placed contiguous to each other side by side. In some cases, an aggregating nozzle having an inner diameter that narrows downward may be provided in the aggregation part (130) to facilitate the aggregation of carbon nanotubes by inducing the gathering thereof.

[0097] Although the solvent is not particularly limited, it may be an organic solvent that can increase the π-π interactions among carbon nanotubes constituting a yarn and can be easily volatilized. As a non-limiting example, the solvent may be at least one selected from the group consisting of ethane, ethylene, ethanol, methane, methanol, propane, propene, propanol, acetone, xylene, carbon monoxide, chloroform, acetylene, ethyl acetic acid, diethyl ether, polyethylene glycol, ethyl formate, mesitylene(1,3,5-trimethylbenzene), tetrahydrofuran, dimethylformamide, carbon tetrachloride, naphthalene, anthracene, dichloromethane, ketone, ether, hexane, heptane, octane, pentane, pentene, hexene, benzene, carbon tetrachloride, and toluene.

[0103] The sheet preform (200) may also be self-supportive by itself, which may be attributable to the tightly wound yarn that has the π-π relationship between the neighboring turns.

[0125] This is because the yarn regularly aligned in a sheet preform forms the arrangement structure according to the present invention, that is, the arrangement structure in which the arrangement of the plurality of unit yarns located side by side is repeated in the second direction. This may also be attributable to the fact that the carbon nanotube sheet having the arrangement structure is excellent in the π-π interactions between the unit yarns.

0127] In one example on the above, the sides of the respective yarn and unit yarns in the sheet preform and the carbon nanotube sheet are bound by the π-π interactions, and when the sheet preform (200) satisfies the following Relationship (1), the binding strength by the π-π interaction is 0.05 N/tex to 3.0 N/tex, specifically 0.7 N/tex to 2.1 N/tex, more specifically 1.8 N/tex to 2.1 N/tex, whereby the sheet preform (200) and the carbon nanotube sheet can maintain their shapes: 

10<D*T*C<7*10.sup.4 (1) 

[0132] The diameter (D) of the yarn may be proportional to the π-π interaction. The interval (T) between the yarns may be inversely proportional to the π-π interaction. The number of carbon nanotubes (C) may be proportional to the π-π interaction.

[0132] The diameter (D) of the yarn may be proportional to the π-π interaction. The interval (T) between the yarns may be inversely proportional to the π-π interaction. The number of carbon nanotubes (C) may be proportional to the π-π interaction.

[0155] In one specific example, the sides of the unit yarns are bound by the π-π interactions, and when the carbon nanotube sheet satisfies the following Relationship (1), the binding strength by the π-π interaction is 0.05 N/tex to 3.0 N/tex, specifically 0.7 N/tex to 2.1 N/tex, more specifically 1.8 N/tex to 2.1 N/tex, whereby the carbon nanotube sheet can maintain its shape: 

10<D*T*C<7*10.sup.4 (1)

[0160] The diameter (D) of the unit yarns may be proportional to the π-π interaction. The interval (T) between the unit yarns may be inversely proportional to the π-π interaction. The number of carbon nanotubes (C) may be proportional to the π-π interaction.


(S. various paragraphs) (emphasis added). Thus, the Specification states on and for the record that π-π interactions occur when nanotubes are aligned side-by-side (S. [0010]) or when they are aggregated (S. 2: [0025], [0088], [0092]). This is what Kinloch is doing. They are at least aggregating. (Kinloch 2: 1: [0016] – 2: [0018]). This strongly supports the conclusion of inherency. 
the π-π interactions.” Claim 11 referred to “the π- π interactions.” (emphasis added). Claim 8 depends from Claim 1. Claim 11 depends from Claim 9, which depends from Claim 1. Claim 1 as filed did not contain the “π- π interaction” language. Thus the language in Claim 8 and Claim 11 lacked antecedent basis. However, inherent antecedent basis can exist. See MPEP 2173.05(e). Drafting Claim 8 and Claim 11 in this manner is strong evidence that Applicants believe these features to be inherent. 
	Finally, as to the “Kinloch … does not mention how the single-walled carbon nanotubes are joined to each other, such as if any cohesion that can maintain the twisted fiber structure [sic]” argument (Remarks of 11/11/2021 at 13), Claim 1 does not have any requirement that the nanotubes be joined, to the extent joined means something different than aggregating. This was not persuasive.   
In conclusion with respect to the “π-π interactions” language, the following findings are made:
No explicit definition of π-π interaction exists in the Specification. 
The Specification states that π-π interactions occur when nanotubes are aligned side-by-side (S. [0010]) or when they are aggregated (S. 2: [0025], [0088], [0092]).
Dependent Claim 8 and Claim 11 were drafted in a manner that suggests the “π-π interaction” limitation is inherent.
A rationale tending to show inherency was articulated per MPEP 2112 and has not been traversed.
One of ordinary skill in the art would understand “π-π interaction” to be referring to the electron orbitals. See e.g. Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”). Ruoff states:
CNT is a cylindrical molecule composed of carbon atoms. A typical SWCNT structure is illustrated in Fig. 1. A major feature of the structure is the hexagon pattern that repeats itself periodically in space. As a result of the periodicity, each atom is bonded to three neighboring atoms. Such structure is mainly due to the process of sp2 hybridization [2] during which one s-orbital and two p-orbitals combine to form three hybrid sp2-orbitals at 120◦ to each other within a plane (shown in Fig. 2 for part of a graphene sheet). This covalent bond (referred to as the σ -bond) is a strong chemical bond and plays an important role in the impressive mechanical properties of CNT’s. In addition, the out-of-plane bond (the π-bond) that is relatively weak contributes to the interaction between the layers in MWCNTs, and between SWCNT’s in SWCNT bundles. Of course, the bonding is not purely sp2 in nanotubes, as curving the graphene sheet into a tube re-hybridizes the σ and π orbitals, yielding an admixture.

(Ruoff at 994) (“2.1 Structure of the bond”) (emphasis added). Ruoff depicts nanotubes and these bonds in Figures 1-2:




    PNG
    media_image4.png
    349
    647
    media_image4.png
    Greyscale

(Ruoff at 994, “Figs. 1-2”). 
In view of Ruoff, one of ordinary skill would understand that the π-π interactions are properties/characteristics of the nanotubes themselves.
Consistent with the teaching of Ruoff identified above – see (Ruoff at 994) (“In addition, the out-of-plane bond (the π-bond) that is relatively weak contributes to the interaction between the layers in MWCNTs, and between SWCNT’s in SWCNT bundles.) (emphasis added) – the portions of the Specification identified above are merely describing what happens in nanotube bundles. The π orbitals/bonds have an “interaction.” 
As stated in the rejection and as discussed above, as Kinloch teaches the same process of aggregating the nanotubes, it is expected that the “π-π interaction” is present. 
The rejection is updated to address the newly claimed embodiment, which makes the “π- π interactions” limitation explicit (versus optional or presumed inherent, as discussed above). 

The Office Action states that “Sundaram teaches cutting” in paragraph [0160]. (Office
Action, Page 8).
, Applicant disagrees.
Sundaram describes in paragraph [0160] that “[t]he method may further comprise the step of forming a carbon nanotube powder for example by crushing, chopping, cutting or otherwise processing the carbon nanotubes produced.” No evidence or explanation is provided as to how forming a carbon nanotube powder is related to the present claims. 

(Remarks of 11/11/2021 at 13-14). In response to the “No evidence or explanation is provided as to how forming a carbon nanotube powder is related to the present claims” remark, the claims exclude nothing – including forming a carbon nanotube powder. See MPEP 2111.03 (definition of comprising). Second, Claim 1 as previously pending merely required cutting and/or pressing, i.e. it recited the steps in the alternative. The Sendaram reference taught cutting. This is how it was related to the claims. 
	The Remarks state: 
Further, no motivation is presented as to how modifying this method of Sundaram for cutting the “sheet preform to prepare a carbon nanotube sheet that comprises an arrangement structure in which one or a plurality of yarns are uniaxially aligned[, and] the yarns in the sheet preform and the carbon nanotube sheet are in contact, with the sides thereof aligned side by side, and the sides that are contiguous to each other are bound by the π-π interactions.” 

(Remarks of 11/11/2021 at 14). In response, the Remarks are arguing a newly claimed feature added to Claim 1 in the amendment dated 11/11/2021. There was no requirement to address this in the previous set of claims, as it was not claimed. 
	The Remarks state: 
In other words, where in Sundaram is the feature of cutting “the sheet preform to prepare a carbon nanotube sheet” and/or that “the yarns in the sheet preform and carbon nanofiber sheet are in 

As to the language that was previously claimed (versus the newly claimed embodiment), the arguments might suggest a special definition of carbon nanotube sheet, i.e. carbon nanotube powder cannot be a carbon nanotube sheet, and vice versa. As understood, no such definition exists – i.e. there is no size or shape required by this language. If this is incorrect, Applicants are respectfully requested to set forth such a definition. The carbon nanotube sheet is thus defined by the claim. Sendaram teaches “cutting … the carbon nanotubes produced.” (Sendaram 8: [0160]). As discussed in the rejection, “the nanotubes produced” are from a floating catalyst / agglomerating/aggregating method like that in Sundaram (Sundaram 1: [0019] et seq.) and Kinloch (Kinloch 1: [0014] et seq.). Sundaram and Kinloch both aggregate the nanotubes into what are construed as yarns. See e.g.  (Kinloch 6: [0110] – “A yarn consisting of continuous fibres of nanotubes was collected on the spindle.”) and e.g. (Sundaram 3: [0049]) (“The carbon material may be a yarn, comprising bundles of fibres (which fibres may comprise bundles of carbon nanotubes).”). 
The Remarks state :
Further, where in Sundaram is the technical effect of having a carbon nanotube sheet that requires no support from a substrate after cutting described? [sic]

(Remarks of 11/11/2021 at 13-14). In response, the claims are generic as it pertains to substrates (i.e. Claim 1 broadly recites “forming carbon nanotubes” which means any, and all methods of forming carbon nanotubes). The meaning of “comprising” has been discussed elsewhere in this action. If cutting from a substrate is required, this is not reflected in the claims. Arguably, rejections over any of the many references teaching making nanotube yarns/sheets from nanotube forests on substrates would have been proper. See e.g. US 2008/0170982 to Zhang, et al. 
i.e. it is not understood what this question is asking. Sundaram teaches at least treating with a solvent, which is required of the claim. Jeong teaches at least treating with a solvent, which is required of the claim. Gbordzoe teaches at least cutting nanotube yarns/films, which is required of the claims. 
The Remarks ask “Why would the skilled artisan be motivated to use Sundaram, Gbordzoe, and/or Jeong with Kinloch to form a carbon nanotube sheet through a carbon nanotube yarn.” (Remarks of 11/11/2021 at 14). As noted above, the arguments might suggest a special definition of carbon nanotube sheet. As understood, no definition exists and a carbon nanotube sheet was defined by the claims. Furthermore, per MPEP practice and applicable law:
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.

MPEP 2143 (emphasis added). Record evidence of an explicit motivation is not required. However, record evidence was identified. The Office Action stated . 
One would be motivated to cut the preform for any number of reasons. As stated by Gbordzoe, “Often, applications of these assemblages require cutting and forming to particular dimensions.” (Gbordzoe at 143, col. 1). Cutting in various manners (parallel, 

(Non-Final Office Action dated 8/18/2021 at 10). While not required, the motivation comes explicitly from the reference. The sentences preceding that quoted in the Office Action are also relevant/instructive: 
Because of individual CNTs’ unique structure, they have excellent physical properties… Nevertheless, transferring these properties from the nanoscale into a macro-scale material made of CNTs has proven challenging. To advance practical applications, more attention is being paid toward exploring and processing CNTs into bulk materials such as sheets and yarns (generalized here as CNT assemblages). Often, applications of these assemblages require cutting and forming to particular dimensions.

(Gbordzoe at 143, col. 1) (citations omitted, emphasis added). Restated: nanotubes have desirable physical properties, but are very small. To take advantage of the properties, it is necessary process them into bulk materials (this is what Kinloch, Sundaram and Jeong are doing). Cutting and forming is required for particular applications. (This is what Gbordzoe is doing.) The motivation is near universal, i.e. this is what the skilled artisan does: find applications for carbon nanotubes. 
	The Remarks argue advantages from the “π-π interaction” language. (Remarks of 11/11/2021 at 14). In response, this is understood to be a feature of all nanotubes bundled into yarns, etc., as claimed. The discussion above is relied upon. The Remarks state “No evidence, guidance, or logic is presented by the Office Action to form a carbon nanotube sheet with these advantages based on the disclosures of Kinloch, Sundaram, Ghordzoe, and/or Jeong … the Office Action has not pointed to any portion of Kinloch, or Sundaram, Gbordzoe, and/or Jeong, which have carbon nanotube sheets having the claimed features of claims 1 and 14 or the advantages described in the present publication.” (Remarks of 11/11/2021 at 15). In response, the features are newly claimed. There was no requirement to reject features that were not claimed. Furthermore, See 35 U.S.C. 112(b). To the extent the “advantages” are offered as some manner of secondary indicia of non-obviousness, it is unclear precisely what the Remarks view as the advantages, whether objective evidence exists of this evidence MPEP 716.01(a), whether a nexus to a claimed invention has been developed MPEP 716.01(b), and whether actual proof exists. MPEP 716.01(c). To that end, the Remarks were not persuasive. 
II. With respect to the rejection of Claim(s) 1, 2, 3, 4, 6, 7, 9, 10, 11, 13, 14, 15, 16, and 17 under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. in view of: (i) US 2013/0309473 to Sundaram, et al., (ii) KR 10-2012-0090383 to Jeong, et al. (Foundation of Soongsil University-Industry Cooperation) (D01F 9/12, 08-2012) (cited by Applicants, hereinafter “Jeong”), and further in view of: (iii) Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter “Gbordzoe at __”), the rejection is WITHDRAWN in view of the discussion above, while acknowledged (Remarks of 11/11/2021 at 12), as understood, no specific traversal of this rejection was presented.  The analysis is presumed correct. The rationale is reasserted as correct. 
III. With respect to the rejection of Claim(s) 9 and 12 under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. in view of: (i) US 2013/0309473 to Sundaram, et al.,  (ii) KR 10-2012-0090383 to Jeong, et al. (Foundation of Soongsil University-Industry Cooperation) (D01F 9/12, 08-2012) (cited by Applicants, hereinafter “Jeong”),  (iii) Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter 

Double Patenting
Claim 5/1 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Here, one of skill in the art would understand that the aggregated nanotubes in Claim 18 have π-π interactions, as now claimed in Claim 5/1. This is discussed throughout the Office Action. Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 is offered as evidence. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-17 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the yarns [plural] in the sheet preform.” Two limitations prior, the claim defines the sheet preform as “having a structure in which one yarn is continuously wound.” This creates ambituity as to what the sheet preform actually is and how many “yarns” are required. s [plural] is recited.  
Claim 1 recites “the π-π interactions.” Use of the definite article “the” suggests this language has been previously introduced in the claim. It has not. Stated differently, the term lacks antecedent basis. Furthermore, it is unclear how “π-π interactions” can “bind” yarns, if there is only one yarn, which the rest of Claim 1 seems to suggest/require.
Claim 8 recites an interval between yarns that are “contiguously located.” If there is an interval between them, it is unclear how they can be contiguously located? 
Claim 14 recites the term “transverse.” This suggests being across something. It is unclear what limitation is intended to cross what limitation. 
Claim 14 recites “the π-π interactions.” Use of the definite article “the” suggests this language has been previously introduced in the claim. It has not. Stated differently, the term lacks antecedent basis. 
Claim 15 recites an interval between yarns that are “contiguously located.” If there is an interval between them, it is unclear how they can be contiguously located? 
Dependent claims not specifically addressed import the issues of the claims from which they depend.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


I. Claim(s) 1, 2, 3, and 6 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. in view of:
(i) US 2013/0309473 to Sundaram, et al.,
(ii) KR 10-2012-0090383 to Jeong, et al. (Foundation of Soongsil University-Industry Cooperation) (D01F 9/12, 08-2012) (cited by Applicants, hereinafter “Jeong”), and
(iii) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”). 

As to Jeong, the Korean Intellectual Property Office provides “machine” translations and “Google” translations. Copies of both are provided, but citation is given to the “Google” translation, unless otherwise indicated. 
With respect to Claim 1, this claim requires “forming carbon nanotubes.” Nanotubes are formed. (Kinloch 3: [0050]; passim).
Claim 1 further requires “aggregating the carbon nanotubes to form a yarn.” The nanotubes are agglomerated, interpreted as aggregating, to form a fiber/yarn. (Kinloch 2: [0018]).
Claim 1 further requires “treating the yarn with a solvent to enhance the aggregation force.” To the extent Kinloch may not teach treating the yarn with a solvent, this difference does not impart patentability. Treating with a solvent is old and known. Official notice is taken. In support of taking official notice, i.e. in making sure there is substantial evidence on the record, Sundaram and Jeong are provided:
(Sundaram “Fig. 3,” 1: [0010] – “In the methods described, the resulting "aerogel" of carbon nanotubes is drawn into a fibre, which is run through an acetone vapour stream to enhance the densification.”)
(Jeong at 3 – Step(d): Passing a shrink bath – “The carbon nanotube aggregate form is accumulated at a high density while passing through this step, and is 
Both references would appear to teach that such a treatment increases the density of the fibers. At least the Jeong reference teaches that other properties (e.g. electrical conductivity, tensile strength) can be imparted with the solvent treatment. All of these teachings serve as motivations to treat the fibers of Kinloch. Alternatively or additionally, the combination reflects application of known techniques (treatment of nanotube fibers with solvents) to achieve predictable results (densified nanotube fibers). This does not impart patentability. Note also that “Kinloch” and “Sundaram” share a common inventor, Alan Windle. These references are understood as representing carbon nanotube yarn work from Cambridge University. Note also that Jeong employs a similar floating catalyst method to make the nanotube yarns. (Jeong “Fig. 3”).   
Claim 1 further requires “winding the solvent-treated yarn to prepare a sheet preform having a structure in which one yarn is continuously wound.” Winding is taught. (Kinloch 2: [0020]). 
Claim 1 further requires “cutting and/or pressing the sheet preform to prepare a carbon nanotube sheet that comprises an arrangement structure in which one or a plurality of yarns are uniaxially aligned.” Note the claim recites cutting or pressing, i.e. presents these in the alternative. Sendaram teaches cutting. (Sendaram 8: [0160]). Insofar as only one yarn (which has an axis) has to be uniaxially aligned, it is submitted that this basic teaching of cutting is sufficient to address the claim language. The combination reflects application of known techniques (cutting) to achieve predictable results (i.e. the thing is cut). This does not impart patentability. MPEP 2143. Stated differently, the claims defines a carbon nanotube sheet as a sheet preform (i.e. a wound solvent-treated yarn) that has been cut and has one yarn that is uniaxially aligned. This reads on a single 
Claim 1 has been amended to further require “the yarns in the sheet preform and the carbon nanotube sheet are in contact, with the sides thereof aligned side by side, and the sides that are contiguous to each other are bound by the π- π interactions.” Notwithstanding the ambiguities addressed above, the following figures are reproduced below for purposes of discussion:

    PNG
    media_image5.png
    669
    1008
    media_image5.png
    Greyscale

(Kinloch “Fig. 1” – left, Sundaram “Fig. 3A” – center,  S. “Fig. 1” – right). 
As noted above, this last limitation is indefinite because it is unclear how many “yarns” are required of the claim. However, to the extent the claim is intended to describe the interaction between a single yarn wound around an axis, note that – like the Specification – both Kinloch and Sundaram teach winding a single yarn around an axis. Because the same process is taught, it is expected that the claimed π-π interactions are taught. Furthermore, as well understood and the out-of-plane bond (the π-bond) that is relatively weak contributes to the interaction between the layers in MWCNTs, and between SWCNT’s in SWCNT bundles.” (Ruoff at 994) (“2.1 Structure of the bond”) (emphasis added). This is evidence to show inherency. Any difference in wording is understood as semantic. 
As to Claim 2, a CVD process (carbon sources, catalysts, heat, etc.) is taught. (Kinloch 3: [0050] et seq.). The “aggregating” step is claimed in a permissive or optional manner (i.e. “may comprise”). It is interpreted as not required by the claim and/or is optionally not addressed. To the extent this is not an optional feature, as discussed above, aggregating the nanotubes is taught. The Office does not have the ability to measure the “π-π” interactions. However, as the same process is taught, it is expected that this interaction is taught. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). See also discussion of Claim 1.
As to Claim 3, Kinloch teaches winding on a spindle (i.e. winding means rotating about an axis) and releasing the wound preform. (Kinloch 5: [0105] et seq.; 6: [0112] – “The film could be impregnated with resin (e.g. PVC) to produce a composite shell from which the spindle was removed (FIG. 7).”).
As to Claim 6, Kinloch refers to a cubic spindle which creates a cubic shaped preform. (Kinloch 5: [0106]; “Fig. 7”). This teaching is relied on in addressing the pipe language. A pipe 

II. Claim(s) 1, 2, 3, 4, 6, 7, 9, 10, 11, 13, 14, 15, 16, and 17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. in view of:
(i) US 2013/0309473 to Sundaram, et al., 
(ii) KR 10-2012-0090383 to Jeong, et al. (Foundation of Soongsil University-Industry Cooperation) (D01F 9/12, 08-2012) (cited by Applicants, hereinafter “Jeong”), and 
(iii) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”), and further in view of:
(iii) Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter “Gbordzoe at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claim 1, to the extent the discussion of cutting above is insufficient to address the claim language (no such concession is made), the discussion below is relied on.
As to Claim 4, to the extent Kinloch may not teach the cutting as claimed, this difference does not impart patentability. Gbordzoe teaches laser cutting of nanotube yarns/films in all directions (parallel and perpendicular to nanotube alignment). (Gbordzoe at 145, “3. Results and Discussion”). Note also that Gbordzoe refers to other cutting techniques in the Introduction. (Gbordzoe at 143, col. 1-2). Gbordzoe also teaches cutting with a scalpel. (Gbordzoe at 145, col. 2). One would be motivated to cut the preform for any number of reasons. As stated by Gbordzoe, “Often, applications of these assemblages require cutting and forming to particular dimensions.” (Gbordzoe at 143, col. 1). Cutting in various manners (parallel, perpendicular, etc.) to form particular dimensions reflects applications of known techniques to achieve predictable results. This does not impart patentability. 
Claim 7, a first configuration with an arrangement structure (generic language) is all that is required of this claim. The discussion of Claim 1 is relied on. As discussed above, Claim 1 merely requires cutting one yarn. This is amply taught/suggested by the prior art. 
As to Claim 9, the discussion of Claim 4 and cutting is relied upon. 
As to Claim 10, the discussion of Claim 4 and cutting is relied upon. Cutting a particular shape is well within the skill in the art; note at least the use of a scalpel to cut the nanotubes. Absent some evidence to the contrary, changes in shape do not impart patentability. MPEP 2144.04 IV. B. 
As to Claim 11, the discussion of Claims 1-2 in “Rejection I” above is relied on.  
As to Claim 13, winding is taught. (Kinloch 2: [0020]).
With respect to Claims 14-17, and notwithstanding the issues above, for purposes of this rejection, the claims are interpreted as the product of cutting nanotube yarns spooled on a spindle. The discussion of all claims above is relied on. 

III. Claim(s) 9 and 12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. in view of:
(i) US 2013/0309473 to Sundaram, et al.,  
(ii) KR 10-2012-0090383 to Jeong, et al. (Foundation of Soongsil University-Industry Cooperation) (D01F 9/12, 08-2012) (cited by Applicants, hereinafter “Jeong”), 
(iii) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”), 
(iv) Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter “Gbordzoe at __”) and further in view of:
(iv) US 2008/0170982 to Zhang, et al. 

The discussion accompanying “Rejection II” above is incorporated herein by reference. 
Claim 9 and Claim 12, to the extent Kinloch may not teach laminating, this difference does not impart patentability. Lamination of nanotube yarns/films is old and known. Official notice is taken. The following is provided as evidenced:
(Zhang [0277] et seq., [0331], passim). 
Use of known techniques to achieve predictable results does not impart patentabilty. MPEP 2143. 

IV. Claim(s) 14 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter “Gbordzoe at __”) in view of:
(i) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008. 

With respect to Claim 14, this claim requires “[a] carbon nanotube sheet, which comprise a plurality of unit yarns comprising carbon nanotubes and extending in a transverse direction.” Gbordzoe teaches what are interpreted as carbon nanotube sheets which comprise a plurality of unit yarns which comprise carbon nanotubes extending in a transverse direction. For example, Gbordzoe teaches:

    PNG
    media_image6.png
    224
    298
    media_image6.png
    Greyscale

(Gbordzoe “Fig. 2(a)”). Notwithstanding the issue as to which application it came from, the Specification teaches this:

    PNG
    media_image7.png
    444
    649
    media_image7.png
    Greyscale

(S. “Fig. 5”). Notwithsing all of the ambiguities identified with the claim language, as understood, the aligned nanotube film with contiguous nanotubes (i.e. what appears to be what is being claimed) is taught. (Gbordzoe “Fig. 2(a)”). Various axis and directions, nomenclature, etc. can be assigned to the film of Gbordzoe to create a similar figure to Figure 5 of the Specification. The different axis can be called by different names. Identity of terminology is not required. MPEP 2131.
Claim 14 further requires the carbon nanotube sheet “has an arrangement structure in which the arrangement of the unit yarns located side by side is repeated in a longitudinal direction in a state in which the sides of one unit yarn of the plurality of unit yarns are contiguous with the sides of its neighboring unit yarns.” The discussion above is relied upon. No difference in “arrangement structure” is seen. 
Claim 14 further requires “the unit yarns are in contact.” The unit yarns are in contact. (Gbordzoe “Fig. 2(a),” entire reference).
Claim 14 has been amended to require“ “the sides thereof aligned side by side, and the sides that are contiguous to each other are bound by the π-π interactions.” Notwithstanding the ambiguities noted above, Gbordzoe teaches aligned sides. (Gbordzoe “Fig. 2(a),” entire reference). As well understood and documented by those of skill in the art, “the out-of-plane bond (the π-bond) that is relatively weak contributes to the interaction between the layers in MWCNTs, and between SWCNT’s in SWCNT bundles.” (Ruoff at 994) (“2.1 Structure of the bond”) (emphasis added). This is evidence to show inherency. Any difference in wording is understood as semantic. 

V. Claim(s) 1, 2, 3, 4, 6, 7, 9, 11, 13, 14, 16, 17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong, et al., Continuous Multilayered Carbon Nanotube Yarns, Adv. Mater. 2010; 22: 692-696 with Supplementary Information (SI) (hereinafter “Zhong at __”) in view of:
(i) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”) to show a state of fact. 

With respect to Claim 1, this claim requires “forming carbon nanotubes.” Nanotubes are formed. (Zhong “Fig. 1,” SI at 1, passim). 
Claim 1 further requires “aggregating the carbon nanotubes to form a yarn.” The nanotubes are agglomerated, interpreted as aggregating, to form a fiber/yarn. (Zhong “Fig. 1,” 693, SI at 1, passim).
Claim 1 further requires “treating the yarn with a solvent to enhance the aggregation force.” The yarn is treated with a solvent. (Zhong “Fig. 1,” 693, passim).
Claim 1 further requires “winding the solvent-treated yarn to prepare a sheet preform having a structure in which one yarn is continuously wound.” Winding is taught. (Zhong “Fig. 1,” 693, passim). 
Claim 1 further requires “cutting and/or pressing the sheet preform to prepare a carbon nanotube sheet that comprises an arrangement structure in which one or a plurality of yarns are uniaxially aligned.” Cutting is taught. (Zhong at 693, 694 “Fig. 2,” SI at 1). 
Claim 1 has been amended to further require “the yarns in the sheet preform and the carbon nanotube sheet are in contact, with the sides thereof aligned side by side, and the sides that are contiguous to each other are bound by the π- π interactions.” Yarns side-by-side are taught. (Zhong “Figs.,” passim). As well understood and documented by those of skill in the art, “the out-of-plane bond (the π-bond) that is relatively weak contributes to the interaction between the layers in MWCNTs, and between SWCNT’s in SWCNT bundles.” (Ruoff at 994) (“2.1 Structure of the bond”) (emphasis added). This is evidence to show inherency. Any difference in wording is understood as semantic. 
As to Claim 2, a floating catalyst CVD process is taught. (Zhong “Fig. 1,” SI at 1, passim). The discussion of Claim 1 is relied on for the optional π- π interaction language. 
As to Claim 3, winding around a spindles “in the form of a pipe” is taught. (Zhong “Fig. 1,” entire reference). The nanotubes are released. (Zhong “Fig. 2”). No difference is seen between what Zhong teaches and the Specificaiton dislcloses. Compare (Zhong “Fig. 1”) with (S. “Fig. 2.”):

    PNG
    media_image8.png
    334
    754
    media_image8.png
    Greyscale

(Zhong “Fig. 1”) (left),  (S. “Fig. 2.”) (right).
As to Claim 4, the preform is cut. (Zhong at 693, 694 “Fig. 2,” SI at 1). No difference is seen. 
Claim 6, a single layered pipe structure is understood as being taught. (Zhong “Fig. 1,” passim). 
As to Claim 7, a first configuration with one arrangement structure (generic language) is taught. (Zhong, entire reference). 
As to Claim 9, the discussion of Claim 4 and cutting is relied upon. 
As to Claim 11, the yarn is treated with a acetone. (Zhong “Fig. 1,” passim). Acetone is taught in the specification as capable of having the π-π interactions. (S. 7: [0141]-[0142]). 
As to Claim 13, winding is taught. (Zhong “Fig. 1,” passim).
With respect to Claim 14, this claim requires “[a] carbon nanotube sheet, which comprise a plurality of unit yarns comprising carbon nanotubes and extending in a transverse direction.” Notwithstanding the ambiguities above, what is interpreted as a carbon nanotube sheet with the claimed directions is taught. (Zhong “Figs.”). 
Claim 14 further requires the carbon nanotube sheet “has an arrangement structure in which the arrangement of the unit yarns located side by side is repeated in a longitudinal direction in a state in which the sides of one unit yarn of the plurality of unit yarns are contiguous with the sides of its neighboring unit yarns.” The discussion above is relied upon. No difference in “arrangement structure” is seen. 
Claim 14 further requires “the unit yarns are in contact.” The unit yarns are in contact. (Zhong “Figs.”).
Claim 14 has been amended to require “the sides thereof aligned side by side, and the sides that are contiguous to each other are bound by the π-π interactions.” Notwithstanding the ambiguities noted above, Zhong teaches aligned sides. (Zhong “Figs.”). As well understood and documented by those of skill in the art, “the out-of-plane bond (the π-bond) that is relatively weak contributes to the interaction between the layers in MWCNTs, and between SWCNT’s in SWCNT bundles.” (Ruoff at 994) (“2.1 Structure of the bond”) (emphasis added). This is evidence to show inherency. Any difference in wording is understood as semantic. 
As to Claim 16, a first configuration with one arrangement structure (generic language) is taught. (Zhong, entire reference).
As to Claim 17, straight lines and curved lines are taught. (Zhong “Figs.”). 

VI. Claim(s) 1, 2, 3, 4, 6, 7, 9, 10, 11, 13, 14, 16, 17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong, et al., Continuous Multilayered Carbon Nanotube Yarns, Adv. Mater. 2010; 22: 692-696 with Supplementary Information (SI) (hereinafter “Zhong at __”) in view of:
(i) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”) to show a state of fact, and further in view of:
(iii) Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter “Gbordzoe at __”). 

The discussion accompanying “Rejection V” above is incorporated herein by reference.  

As to Claim 1, to the extent the discussion of cutting above is insufficient to address the claim language (no such concession is made), the discussion below is relied on.
As to Claim 4, to the extent Zhong may not teach the cutting as claimed (no such concession is made), this difference does not impart patentability. Gbordzoe teaches laser cutting of nanotube yarns/films in all directions (parallel and perpendicular to nanotube alignment). (Gbordzoe at 145, “3. Results and Discussion”). Note also that Gbordzoe refers to other cutting techniques in the Introduction. (Gbordzoe at 143, col. 1-2). Gbordzoe also teaches cutting with a scalpel. (Gbordzoe at 145, col. 2). One would be motivated to cut the preform for any number of reasons. As stated by Gbordzoe, “Often, applications of these assemblages require cutting and forming to particular dimensions.” (Gbordzoe at 143, col. 1). Cutting in various manners (parallel, perpendicular, etc.) 
As to Claim 9, the discussion of Claim 4 and cutting is relied upon. 
As to Claim 10, the discussion of Claim 4 and cutting is relied upon. Cutting a particular shape is well within the skill in the art; note at least the use of a scalpel to cut the nanotubes. Absent some evidence to the contrary, changes in shape do not impart patentability. MPEP 2144.04 IV. B.

VII. Claim(s) 9 and 12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong, et al., Continuous Multilayered Carbon Nanotube Yarns, Adv. Mater. 2010; 22: 692-696 with Supplementary Information (SI) (hereinafter “Zhong at __”) in view of:
(i) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”) to show a state of fact, and further in view of:
(ii) US 2008/0170982 to Zhang, et al. 

The discussion accompanying “Rejection V” above is incorporated herein by reference. 
As to Claim 9 and Claim 12, to the extent Zhong may not teach laminating, this difference does not impart patentability. Lamination of nanotube yarns/films is old and known. Official notice is taken. The following is provided as evidenced:
(Zhang [0277] et seq., [0331], passim). 
Use of known techniques to achieve predictable results does not impart patentabilty. MPEP 2143. 




Allowable Subject Matter
I. Claim 18 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/
Primary Examiner, Art Unit 1736